EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of DirectorsFirst Horizon National Corporation: We consent to the use of our reports dated February 27, 2014, with respect to the consolidated statements of condition of First Horizon National Corporation and subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of income, comprehensive income, equity and cash flows for each of the years in the three-year period ended December 31, 2013, and the effectiveness of internal control over financial reporting as of December 31, 2013, incorporated herein by reference and to the reference to our firm under the heading Experts in the prospectus. /s/ KPMG LLP Memphis, TennesseeJanuary 26, 2015
